Spencer, J.,
dissenting.
I concur in the reversal of a portion of the order, and dissent from the majority opinion because the entire order was not included in the reversal. I incorporate herein by reference the dissent filed in County of Lancaster v. State Board of Equalization & Assessment, post p. 497, 143 N. W. 2d 885.
Additionally, I make the following observations. The Tax Commissioner’s sales-assessment ratio for Keith County is: Urban - 24.31; rural - 18.97. These were increased as follows: Rural - 43 percent; urban - 12 percent. To show arbitrary action, I call attention to the urban sales-assessment ratio in the following counties where no changes were made, each of which had an urban sales ratio less than Keith County:
COUNTY SALES RATIO
Thomas 22.12
*497Logan 23.75
Hayes 22.77
Garden 23.72
Blaine, with approximately the same urban ratio, 24.68, also was not changed.
Carter, J., joins in this dissent.